21 F.3d 426NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellant.v.Reinaldo Lopez MANRIQUE, Defendant Appellant.
No. 94-6163.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1994.Decided April 20, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CR-84-141)
Reinaldo Lopez Manrrique, appellant Pro Se.
Glenda Gay Gordon, Office of the United States Attorney, Baltimore, MD, for appellee.
D.Md.
AFFIRMED.
Before PHILLIPS, WILKINSON, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his Fed.R.Crim.P. 41(e) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm substantially on the reasoning of the district court.*  United States v. Manrrique, No. CR-84-141 (D. Md. Jan. 5, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Appellant's motion to expedite is now moot and is dismissed for that reason